DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/24/2021 has been entered.

Notice to Applicant
In response to the communication received on 09/24/2021, the following is a Non-Final Office Action for Application No. 16335281.  

Status of Claims
Claims 1, 2 and 4-9 are pending.
Claim 3 is cancelled. 

Information Disclosure Statement
The information disclosure statement (IDS has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendments
Applicant’s amendments have been fully considered. 

Response to Arguments

Applicant argues that the claims are in favor of eligibility per Prong Two of Step 2A, however Examiner respectfully disagrees.  Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application.  The processor and/or memory medium is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing/transmitting data. This generic processor server limitation is no more than mere instructions to apply the exception using a generic computer component. Further, processor and/or memory medium to inter alia perform the function of corrects the calculated number of SKUs is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application.  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  In other words, the present claims use a generic processing device and memory medium to inter alia perform the function of corrects the calculated number of SKUs which is a concept that can be performed in the human mind.  The processor is merely used to perform the function(s), and the processor does not integrate the abstract idea into a practical application since there are no meaningful limits on practicing the abstract idea.   Even though the recommended SKU number calculation unit receives an adopted number of SKUs sent back from the store terminal, this is the result of a transmission unit 
Applicant argues that the claims are in favor of eligibility per Step 2B, however Examiner respectfully disagrees.  Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception.  It is noted here that the additional elements are to be considered both individually and as an ordered combination.  In this case, the claims each at most comprise additional elements of: processor and/or memory medium. Taken individually, the additional limitations each are generically recited and thus does not add significantly more to the respective limitations.  Further, processor and/or memory medium to inter alia perform the function of corrects the calculated number of SKUs is mere instruction to apply an exception using a generic computer component which cannot provide an inventive concept in Step 2B (or, looking back to Step 2A, cannot integrate a judicial exception into a practical application).  For further support, the Applicant’s specification supports the claims being directed to use of a generic computer/memory type structure.  Taken as an ordered combination, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are directed to limitations referenced in Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include the non-limiting or non-exclusive examples of MPEP § 2106.05. Thus, the rejection is maintained.  
In an effort to further expedite prosecution, Examiner provides an illustrative breakdown of independent Claim 6 (and similar claims) including organizing human activity and/or pen and paper mental process annotation with BRI examples to the following claim limitations:  
calculating a recommended number of SKUs on the basis of a number of SKUs recommended in the past (e.g., calculation:  recommended number equals number of SKUs recommended in the past – mental process); 
acquiring a first demand prediction for a target period for calculating the recommended number of SKUs and a second demand prediction for a period different from the target period (e.g., acquire knowledge of a first demand prediction for a holiday target period as greater than average, and second demand prediction for post-holiday target period as lower than average – mental process); 
transmitting the calculated recommended number of SKUs to a store device (e.g., human delivers paper of calculated recommended number of SKUs to a store device terminal - organizing human activity); 
in a case where the degree of variation in the second demand prediction relative to the first demand prediction exceeds a threshold value, correcting the calculated number of SKUs in accordance with the degree (e.g., correcting calculated number of SKUs by a relative degree pertaining to a first average between first and second demand prediction –mental process); and 
receiving an adopted number of SKUs sent back from the store device in response to the calculated recommended number of SKUs and (e.g., human delivers paper of adopted number of SKUs from the store device terminal - organizing human activity), 
in a case where the degree of variation between the first demand prediction and the second demand prediction exceeds the reciprocal of the adopted number of SKUs set as another threshold value, correcting the calculated number of SKUs in accordance with the degree of variation (e.g., correcting calculated number of SKUs by a relative degree pertaining to a second average between first and second demand prediction –mental process).
The above illustrative breakdown is provided in an effort to further expedite prosecution and provide a simple illustrative, communicative, basis for determining a practical application of the abstract idea and/or determining that additional elements provide significantly more than the abstract idea.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention.

Claims 1, 2 and 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention.

As per the independent claims, said claims recite the limitation "the degree of variation.”  Thus, there is insufficient antecedent basis for this limitation in the claim.  Examiner interprets as a degree of variation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1, 2 and 4-9 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter.

Claims 1, 2 and 4-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class.  Herein, the claims fall within statutory class of process or machine or manufacture.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101.  With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2.  Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test).  The 2019 PEG makes two changes in Step 2A:  It sets forth new procedure for Step 2A (called “revised Step 2A”) under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry.  The two-prong inquiry is as follows:  Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  If claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception.  The claim(s) recite(s) the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
non-transitory computer readable information recording medium storing a program, when executed by a processor, that performs a method for: calculating a recommended number of SKUs on the basis of a number of SKUs recommended in the past; acquiring a first demand prediction for a target period for calculating the recommended number of SKUs and a second demand prediction for a period different from the target period; transmitting the calculated recommended number of SKUs to a store device; in a case where the degree of variation in the second demand prediction relative to the first demand prediction exceeds a threshold value, correcting the calculated number of SKUs in accordance with the degree; and receiving an adopted number of SKUs sent back from the store device in response to the calculated recommended number of SKUs and, in a case where the degree of variation between the first demand prediction and the second demand prediction exceeds the reciprocal of the adopted number of SKUs set as another threshold value, correcting the calculated number of SKUs in accordance with the degree of variation. 
Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of:  Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity.  Particularly, the identified recitation falls within the Mental Processes including concepts performed in the human mind (including an observation, evaluation judgment, opinion) and/or Certain Methods of Organizing Human Activity including managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules of instructions).  Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application.  The processor and/or memory media is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing/transmitting data. This generic processor and/or memory media limitation is no more than mere instructions to apply the exception using a generic computer component. Further, corrects the calculated number of SKUs by a processor and/or memory media is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application.  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B.  Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception.  It is noted here that the additional elements are to be considered both individually and as an ordered combination.  In this case, the : processor and/or memory media. Taken individually, the additional limitations each are generically recited and thus does not add significantly more to the respective limitations.  Further, corrects the calculated number of SKUs by a processor and/or memory media is mere instruction to apply an exception using a generic computer component which cannot provide an inventive concept in Step 2B (or, looking back to Step 2A, cannot integrate a judicial exception into a practical application).  For further support, the Applicant’s specification supports the claims being directed to use of a generic computer/memory type structure at ¶0090 which states “the recommended SKU number calculation unit 11, the recommended assortment determination unit 12, and the transmission unit 13 are implemented by the CPU of a computer that acts according to programs.”  Taken as an ordered combination, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are directed to limitations referenced in Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples:  i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
v. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook.  The courts have recognized the following computer functions inter alia to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner:  performing repetitive 

Allowable Subject Matter
Claims 1, 2 and 4-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 maintained in this Office action.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 5712723955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or 

/KURTIS GILLS/Primary Examiner, Art Unit 3623